Title: [Diary entry: 14 April 1785]
From: Washington, George
To: 

Thursday 14th. Mercury at 48 in the Morning—50 at Noon and 58 at Night. Winds variable—in the Morning Easterly—then, Southerly—then Calm. Afterwards pretty fresh at So. West—Sometimes with appearances of rain—but generally clear. Sowed the ground at Muddy hole, which had been twice plowed—once harrowed & gone over with the Hoes to break the clods. Began to Sow the field at the House, but my Seedsman (Dolls Will) by sowing it much thicker than I intended, put 60 pints, or pounds of Clover Seed, on abt.  Acres of Ground. Leaving a space of about 6 feet, I sowed half a bushel of Orchard grass Seed & five pints (or lbs.) of clover Mixed, in a breadth through the Field. On the ground at Muddy hole I sowed 40 lbs. of clover seed. It was in tolerable good tilth considering the Season, but ought to have been in better. The field at the House had been three times Plowed—twice Rolled, & twice harrowed; upon the last of which the Seed was Sowed & was in better order than I ever expected to get it, from the unfavorable weather which we have had during the winter and Spring. Sowed 5 rows and a small piece of the bird grass seed (sent me by Mr. Sprig of Annapolis) by the side of the Guinea grass, leaving 3 feet between the kinds; & the rows 18 Inches apart, as in the other. At the end of the piece of a row of the Guinea grass & to the next stake I planted the everlasting Pea—one at every Six Inches. And by the side of the bird grass but 3 feet from it, are planted two rows and a piece of the Acorn of the live Oak 6 Inches apart

in the rows, & the rows 18 Inches asunder. The piece of a row I planted with the Spanish Nut. Rid to Muddy hole Plantation with Miss Bassett.